DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pg. 5, filed 9/15/22, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2013/0269100 (Ball) which teaches a drain assembly comprising a dome top, a flange and a stem which receives a seal, the seal being below and not in contact with the flange.

Drawings
The drawings were received on 9/15/22.  These drawings are not acceptable.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
The bottom end of the stem of the claimed embodiment
The bottom end of the stem of the claimed embodiment being threaded
The entirety of the stem of the claim embodiment should be identified
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	It is noted that the only reference to a threaded stem is in regards to Fig. 3 which is a different embodiment than that claimed as the embodiment of Fig. 3 has a gasket having a wider bottom diameter than a top diameter and lacks the flange beneath the domed cap.
	It is noted that Applicant’s independent claim only appears to read on embodiment 1200. In Fig. 12 reference 1207 is identified as a “stem or post” however Fig. 15 shows an exploded view of the assembly and depicts various internal structures which are not identified/labelled. It is unclear if these are part of a ‘stem’ or something else entirely. As such it is unclear what would be considered “a bottom” of the stem and what structure is required to be threaded per the new claim language.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Applicant has claimed that an embodiment of a drain closure assembly comprising a domed cap, a flange, a stem and a gasket having a wider top diameter than a bottom diameter which does not contact the flange further comprises a threaded bottom on its stem. However the only embodiment which reads on the requirements of claim 1 is embodiment 1200 which is not depicted with a stem having a threaded bottom and which is not described in the specification as having a stem with a threaded bottom. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0269100 (Ball) in view of US 2016/0053472 (Rosko).
	Regarding claim 1, Ball discloses a drain closure assembly comprising:
	a domed cap (74/22) at a top portion of the drain closure assembly;
	a flange (6) that is positioned below the domed cap;
	a stem (82) that extends below the flange to a bottom portion of the drain closure assembly (Fig. 13); and
	a seal that is positioned around the stem at a bottom of the drain closure assembly before and end of the stem such that the gasket seal is not in contact with the flange (not shown, seal installs into groove 86 at the bottom of the stem and assembly) wherein the seal has a central circular opening that fits closely around the stem (required to install into groove 86).
	Ball, however, does not disclose that the seal has a frusto-conical shape with a top portion having a wider diameter than a bottom portion.
	Rosko teaches a drain closure assembly comprising a domed cap (22), a stem (30) and an annular seal (24) which engages a groove (25) on the drain closure assembly. The seal is a frusto-conical shape having a larger diameter at a top portion than a bottom portion.
	It would have been obvious to one of ordinary skill in the art to utilize a frusto-conical shaped seal having a larger top diameter than bottom diameter, such as that taught by Rosko, to permit the drain closure assembly to be installed in a sealed manner with a greater variety of drains.

	Regarding claim 2, Ball states that the stem features a groove (86) upon which the gasket seal is positioned.
	Regarding claim 3, Ball in view of Rosko is silent regarding the exact diameters of the frusto-conical seal’s top portion and bottom portion. Instead Rosko teaches that the seal is tapered such that the bottom portion is narrower than the top portion and the tapered side permits its gradual insertion into a drain opening until the outer edge seals with the drain walls. It would have been on obvious matter of design choice to a person of ordinary skill in the art to size the top portion of the seal to have a diameter of 38.1mm and the bottom portion to have a diameter of 34.29mm because Applicant has not disclosed that having the diameter of the seal taper from 38.1mm to 34.29mm specifically provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Rosko’s seal, and applicant’s invention, to perform equally well with either the top and bottom diameters of Rosko or the claimed 38.1mm top diameter and 34.29 bottom diameter claimed because both sized seals would perform the same function of permitting the seal to be lowered into different sized drain openings and seal them as the outwardly and upwardly tapered edges gradually come in to contact with the drain opening. Therefore, it would have been prima facie obvious to modify the diameters of the seal to obtain the invention as specified in claim 3 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Ball in view of Rosko. MPEP 2144.04(IV)(A).

	Regarding claim 4, Ball in view of Rosko is silent regarding the exact diameters of the frusto-conical seal’s top portion and bottom portion. Instead Rosko teaches that the seal is tapered such that the bottom portion is narrower than the top portion and the tapered side permits its gradual insertion into a drain opening until the outer edge seals with the drain walls. It would have been on obvious matter of design choice to a person of ordinary skill in the art to size the top portion of the seal to have a diameter of 47.63mm and the bottom portion to have a diameter of 35.16mm because Applicant has not disclosed that having the diameter of the seal taper from 47.63mm to 35.16mm specifically provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Rosko’s seal, and applicant’s invention, to perform equally well with either the top and bottom diameters of Rosko or the claimed 47.63mm top diameter and 35.16mm bottom diameter claimed because both sized seals would perform the same function of permitting the seal to be lowered into different sized drain openings and seal them as the outwardly and upwardly tapered edges gradually come in to contact with the drain opening. Therefore, it would have been prima facie obvious to modify the diameters of the seal to obtain the invention as specified in claim 4 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Ball in view of Rosko. MPEP 2144.04(1V)(A).

	Regarding claim 6, Rosko teaches that the gasket is elastomeric (Para. 0018).

	Regarding claim 10, Ball in view of Rosko is silent in regards to the angle of taper/slope of the gasket seal. Instead Rosko teaches that the seal tapers outward from the bottom to the top at an acute angle such that the tapered side permits its gradual insertion into a drain opening until it seals with the drain walls. Applicant has not disclosed that having the seal taper at a 45 degree angle solves any stated problem or is for any particular purpose. Moreover it appears that the seal taught by Rosko, or applicant’s invention, would perform equally well with the taper at other acute angles. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the seal such that the taper is at a 45 degree angle because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Ball in view of Rosko. See MPEP 2144.04(IV)(A).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ball in view of Rosko as applied to claim 1 above, and further in view of US 4,381,569 (Ingram).
	Regarding claims 7-8, Ball states that the flange may be made from metal or plastic but is silent on the material of the domed cap.
	Ingram teaches a drain closure assembly comprising a domed cap (16) which can be made of metal or plastic (C2 L25-30).
	It would have been obvious to one of ordinary skill in the art to utilize metal or plastic to form the domed cap, as taught by Ingram, for aesthetic choice, since both materials can be readily/easily manufactured (lower production cost) and/or both materials can be manufactured to be corrosion/rust resistant.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ball in view of Rosko as applied to claim 1 above, and further in view of US 9,095,239 (Laera).
	Regarding claim 9, Ball does not state how the stopper body couples to the lower stem assembly. 
	Laera teaches a drain closure assembly comprising a domed cap (42) stopper (40), a gasket (52) and a stem (20), the bottom of the stem being provided with threading (34; C4 L10-19).
	It would have been obvious to one of ordinary skill in the art to provide threads at a bottom of the stem, as taught by Laera, to provide a connection point/coupling mechanism for receiving the stopper assembly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 4,908,883 (Rivera) is a drain closure assembly comprising a domed cap, a flange, a gasket located below and not contacting the flange and a stem.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A ROS/Examiner, Art Unit 3754

/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754